Citation Nr: 0919415	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  04-43 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a skin disability 
(erthymatous lesion of the right third finger and two 
keratotic papules of the right index finger), to include as 
secondary to exposure to herbicide agents and diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's friend


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1963 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a skin disability (erthymatous lesion 
of the right third finger and two keratotic papules of the 
right index finger), to include as secondary to exposure to 
herbicide agents and diabetes mellitus. 

In June 2005, the Veteran testified before the Board at a 
hearing that was held via videoconference.  The Board 
remanded this appeal in July 2006 and August 2007.


FINDING OF FACT

The Veteran does not have a current diagnosis of any skin 
disability.


CONCLUSION OF LAW

The Veteran's claimed skin disability was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  However, 
the Veteran's claimed skin disability is not a condition for 
which service connection may be granted on a presumptive 
basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service connection is permitted based 
on aggravation.  Compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  38 C.F.R. § 3.310 (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between the disability and an injury or disease incurred in 
service.  Watson v. Brown, 309 (1993).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show that a current disability exists; and that 
the current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

The Veteran contends that his current skin cancer and skin 
infections are related to his service.  Specifically, he 
contends that his skin problems are related to harsh sun 
exposure he was subjected to as he cleaned airplanes after 
flights while stationed in Vietnam, three days per week.  
Alternatively, the Veteran contends that his current skin 
problems are either related to exposure to herbicide agents 
or are secondary to his service-connected diabetes mellitus.  

In August 2007, the Board denied the Veteran's claim for 
service connection for a skin disorder characterized by a 
left cheek actinic keratosis and sebaceous hyperplasia of the 
left lower eyelid.  As such, that skin condition is not 
presently on appeal.  Therefore, the Board will narrow its 
focus to the Veteran's claim for service connection for an 
erthymatous lesion of the right third finger and two 
keratotic papules of the right index finger, as those are the 
only two skin conditions that have been identified and 
developed as currently on appeal. 

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  
In this case, by an October 2004 rating decision, the Veteran 
was determined to have had active service in Vietnam.  Thus, 
he has been afforded the presumption of exposure to Agent 
Orange, and, in that regard, has been service-connected for 
his current diabetes mellitus resulting from herbicide 
exposure.  Therefore, the first question before the Board is 
whether the Veteran's skin problems are related to his 
exposure to herbicides in Vietnam.

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2008) will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
The Veteran in this case has not been diagnosed with a 
disease or disorder listed under this regulation.  See 38 
C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2008).  As 
the Veteran has not been diagnosed with a disease that has 
been shown to have a positive association with exposure to 
herbicides, service connection as secondary to exposure to 
herbicide agents is therefore not warranted on a presumptive 
basis.  

The Veteran, however, may establish service connection 
secondary to exposure to herbicide agents with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  However, in this case the Veteran has not 
submitted any other evidence demonstrating that his skin 
condition is related to exposure to herbicide agents.  At no 
time have any of his treating physicians related his skin 
condition to exposure to herbicide agents.  Accordingly, 
service connection for a skin condition as secondary to 
exposure to herbicide agents is not warranted.  The Board 
thus turns to the merits of the Veteran's claim on alternate 
bases. 

The Veteran's service treatment records reflect that in April 
1967, the Veteran had a wart on his right hand removed.  In 
June 1968, he exhibited dry skin, with redness, on his 
forearm.  The condition was assessed as cellulitis.  Three 
days later, the cellulitis was removed, and, on follow-up, 
was considered healed.  There are no further records of any 
complaints, diagnosis, or treatment for a skin disorder.  On 
May 1969 separation examination, no abnormalities of the skin 
were found.  As no skin abnormality was found on separation 
examination, the Board accordingly finds that the evidence 
does not demonstrate the presence of a chronic skin 
disability during the Veteran's active service.  38 C.F.R. 
§ 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is needed to 
support the Veteran's claim for service connection of a skin 
disability.  38 C.F.R. § 3.303(b).

In order to demonstrate sun exposure in service, in April 
2004, the Veteran submitted pictures of himself washing 
airplanes while in Vietnam.  However, the first post-service 
clinical record of a skin condition is a July 2004 VA 
examination.  At that time, the Veteran reported that he had 
had a precancerous skin lesion removed from his left cheek a 
few years previously, and that he had a similar lesion on his 
finger.  Examination of the third finger of the Veteran's 
right hand revealed a minimally raised circular erythematous 
lesion.  The Veteran stated that he would see his 
dermatologist for the condition, and the examiner offered no 
opinion as to the etiology of the condition.  

In June 2005, the Veteran testified before the Board via 
videoconference.  He testified that when he washed the planes 
in service, he was frequently sunburned.  He stated that he 
first noticed skin problems in the mid-1990's.  He stated 
that he had always been conscious of sun exposure because he 
was fair-skinned. 

On November 2006 VA skin examination, the Veteran reported 
that since service, he had worked indoors as an engineering 
technician.  His post-service sun exposure included 
recreational activities, such as camping, hunting, fishing, 
and hiking.  He had occasionally gone boating.  He stated 
that he did not use sunscreen in the military because it had 
not been provided to him.  At the time of the VA examination, 
however, he did use sun protection.  Physical examination 
revealed a chronic, nonhealing circular erythematous lesion 
on a finger of his right hand, which the Veteran reported he 
had had for a number of years.  The examiner encouraged him 
to consult his primary care physician concerning the lesion.  
The examiner concluded that he could make no further 
statements for compensation and pension purposes in regard to 
the finger condition until the Veteran was seen by his 
dermatologist.  Although the examiner did not offer an 
opinion regarding the Veteran's finger condition, he did 
conclude that actinic keratosis, which is the condition the 
Veteran had previously removed from his left cheek, was not 
caused by diabetes mellitus. 

In an October 2007 written statement, the Veteran reported 
that his finger lesion had not changed in size or shape, and 
so he had decided not to have it removed. 

On October 2008 VA dermatology examination, the Veteran's 
skin lesions were evaluated for skin cancer.  Physical 
examination revealed no evidence of any malignant skin 
condition.  The Veteran's skin was assessed as type one skin 
with evidence of chronic sun damage.  There were two 
keratotic papules on the right index finger that were 
determined to be consistent with actinic keratosis.  There 
was also a pigmented lesion noted on his back that measured 
four millimeters by three millimeters, with no features of 
melanoma.  At that time, the examiner proceeded to remove the 
two lesions on the right index finger with liquid nitrogen, 
and advised the Veteran to use Vaseline and protect his skin 
from the sun.  He also advised that if the Veteran noticed 
that the lesion on his back changed, he should consult a 
dermatologist.  In an addendum written a little over a week 
later, the examiner reviewed the Veteran's claims file and 
opined that it was less likely as not that the Veteran's skin 
condition on his right index finger was related to his 
military service.  The examiner based this conclusion on 
physical examination of the Veteran and his history of any 
skin condition as had been documented in the claims file.  He 
stated that most sun damage to the skin occurs prior to age 
18.  Since the Veteran was in Vietnam in his mid-to-late 
20's, the examiner opined that most of his sun damage had 
occurred prior to his service.  The examiner also noted that 
actinic keratosis was a very common condition for the 
Veteran's age group, which lessoned the probability that it 
was linked to his service.  

In this case, there is no evidence of a current skin 
disability affecting the right 3rd finger and right index 
finger, or any residuals of a skin disability.  The Veteran 
has had his actinic keratosis removed from his face and his 
right hand.  Additionally, there is no evidence in the claims 
file that the Veteran has suffered any residuals relating to 
the actinic keratosis.  The lesion that had been previously 
found on his third right finger in 2004 and 2006 was not 
found on examination in 2008, suggesting that it no longer 
existed.  Further, the colored lesion on his back was 
determined to not be malignant.  While the Board is 
sympathetic to the Veteran's claim that he has skin cancer 
and skin infections due to his active military service, 
absent evidence of a current disability, service connection 
cannot be granted.  Because no skin disability, or any 
residual of a skin disability, has been shown in this case, 
the Board finds that service connection for a skin disability 
is not warranted.  In that regard, service connection for a 
skin disability on a secondary basis is also not warranted.  
38 C.F.R. § 3.310.  The Veteran's previous skin diagnosis on 
the right had was actinic keratosis, and the November 2006 VA 
examiner concluded that actinic keratosis was not related to 
diabetes mellitus.  

The Board has considered the Veteran's claim that he has a 
skin disability related to his service.  However, as a 
layman, the Veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition. Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

The competent evidence of record does not demonstrate that 
the Veteran has a current skin disability.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003, August 2006, 
and October 2007; a rating decision in March 2004, a 
statement of the case in October 2004, and supplemental 
statements of the case in January 2005 and December 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notice provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the November 2008 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a skin disability (an erthymatous 
lesion of the right third finger and two keratotic papules of 
the right index finger), is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


